DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The amendment filed May 12, 2022 is acknowledged and has been entered.  Claims 19 and 26 have been canceled.  Claims 13, 15-18, 20-25, and 27 have been amended. 

2.	As before noted, Applicant elected the species of the invention in which the method comprises administering, prior to administering a cell genetically modified to express a CAR, OKT3.

3.	Claims 13-18, 20-25, and 27 are pending in the application and have been examined.

Response to Amendment
4.	The amendment filed on May 12, 2022 is considered non-compliant because it fails to meet the requirements of 37 CFR § 1.121, as amended on June 30, 2003 (see 68 Fed. Reg. 38611, Jun. 30, 2003).  However, in order to advance prosecution1, rather than mailing a Notice of Non-Compliant Amendment, Applicant is advised to correct the following deficiency in replying to this Office action:
The amendment is non-compliant because the set of claims is not marked to show each and every change made relative to the immediate prior version thereof (i.e., the set of claims presented by the amendment filed June 8, 2018).
Despite the lack of compliancy, the amendment has been entered.
Briefly, the revised amendment practice requires a listing of all claims beginning on a separate sheet.  Each claim ever presented must be included in the listing of claims together with a single proper status identifier in parentheses.  The permissible status identifiers include:  “original”, “currently amended”, “canceled”, “withdrawn”, “previously presented”, “new”, and “not entered”.  The text of all pending claims, including withdrawn claims, must be presented.  Markings to show only the changes made in the current amendment relative to the immediate prior version should be included with the text of all currently amended claims, including withdrawn claims that are amended.  Added text must be shown by underlining the added text.  Generally deleted text must be shown by strikethrough (e.g., 
As for amendments to the specification, including the abstract, amendments must be made by presenting a replacement paragraph or section or abstract marked up to show changes made relative to the immediate prior version. An accompanying clean version is not required and should not be presented. Newly added paragraphs or sections, including a new abstract (instead of a replacement abstract), must not be underlined. A replacement or new abstract must be submitted on a separate sheet, 37 CFR 1.72. If a substitute specification is being submitted to incorporate extensive amendments, both a clean version (which will be entered) and a marked up version must be submitted as per 37 CFR 1.125.  The changes in any replacement paragraph or section, or substitute specification must be shown by underlining (for added matter) or strikethrough (for deleted matter) with 2 exceptions: (1) for deletion of five characters or fewer, double brackets may be used (e.g., [[eroor]]); and (2) if strikethrough cannot be easily perceived (e.g., deletion of the number “4” or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strikethrough, followed by including and underlining the extra text with the desired change (e.g., number 14 as).
Ordinarily, only the corrected section of the non-compliant amendment must be resubmitted (in its entirety), e.g., the entire “Amendments to the Claims” section of applicant’s amendment must be re-submitted.  37 CFR § 1.121(h).   In responding to this Office action with an amendment to the claims or specification, Applicant is advised to correct the noted deficiency. 

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing dates of earlier filed applications is acknowledged.  
However, claims 13-18, 20-25, and 27 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112, first paragraph, as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of the first paragraph of 35 U.S.C. 112.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the instant application, namely June 4, 2018.

Claim Objections
6.	Claims 13 and 21 are objected to because the claims redundantly recite, “wherein the subject is […] to be administered the T cell genetically modified to express the CAR”.  This recitation is redundant in that the preceding language of the claim makes it clear that the method comprises administering to the subject an effective amount of a T cell genetically modified to express a CAR.


Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 13-18, 20-25, and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Beginning at page 7 of the amendment filed May 12, 2022 Applicant has traversed the grounds of rejection set forth in the previous Office action mailed August 4, 2021.  To the extent that Applicant’s arguments seem relevant to the examination of the instant claims, those arguments have been given careful consideration but for the reasons that follow it is submitted that the claims are unpatentable.
	Claims 13-18, 20-25, and 27 are indefinite for the following reasons:
	(a)	Claim 13 recites the method comprises the step of “administering […] an agent […] prior to administering to the subject an effective amount of a T cell […]”.  It is not clear how the claims are to be construed because it is not clear if the subject matter that is regarded as the invention is a method that comprises an active step by which the effective amount of a T cell is administered to the subject or if it is a method that comprises only the recited step of administering the agent to the subject.  What is the process that is regarded as the invention?  Is it a process that comprises both the step of administering the agent and the step of administering the T cell or is it a process that comprises only the administering of the agent?
(b)	The claims are drawn to a method comprising administering to a subject an agent having the designation “Orthoclone OKT3”, which according to the disclosure at page 29 (line 23) is an antibody.  The use of this designation alone as the sole means of identifying the particular antibody that must be administered to the subject in practicing the claimed invention renders the claims indefinite.  This is because such laboratory or clinical designations fail to clearly and particularly point out the identity of particular antibodies.  This is in part because different laboratories or clinics may use the same laboratory or clinical designations to define completely distinct antibodies (e.g., biosimilars2 and engineered variants, which have distinct pharmacological properties (e.g., increased binding affinity or an enhanced effector function).  Here then it is unclear to which antibody having the designation “Orthoclone OKT3” the claims are directed, particularly since the specification only mentions the antibody having the designation “ORTHOCLONE OKT™3”, which is presumably the same as the antibody to which the claims are presently directed, only once in the disclosure (see page 26, lines 6 and 7).
Amendment of the claims to include the depository accession number of a cell line (e.g., a hybridoma) that produces the particular antibody to which the claims are directed would be remedial.  This is because deposit accession numbers are unique identifiers which unambiguously define a given cell line and the antibody produced thereby. 
It is important that the identity of the particular antibody to which the claims are directed be established because the method comprises administering this antibody to the subject and therefore the claimed invention cannot be practiced without the antibody.  However, as explained below, in accordance with M.P.E.P. § 2404.01, if Applicant can clearly and unambiguously identify the particular antibody to which the claims are directed and establish that it is known and readily available (e.g., from a commercial source), the Office will accept the showing, such that Applicant need not make a deposit for patent purposes, as suggested below, of a cell line producing the particular antibody in order to satisfy the enablement requirement set forth under 35 U.S.C. § 112, first paragraph (see 37 C.F.R. 1.801-1.809).  However, as explained below, M.P.E.P. § 2404.01 also states that Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
Notably at pages 7 and 8 of the amendment filed May 12, 2022, Applicant has traversed very similar grounds of rejection set forth in the preceding Office action mailed August 4, 2021.  Applicant has argued that the claims were not indefinite because “OKT3” is an antibody produced by a hybridoma having ATCC accession number CRL-8001™ (page 7 of the amendment filed May 12, 2022).  However, in reply, it is noted that the instant claims are drawn, not to an antibody designated “OKT3” but rather to an antibody designated “Orthoclone OKT3”, but even so the specification does not disclose the antibody produced by this hybridoma or disclose a nexus between the antibody produced by the hybridoma having ATCC accession number CRL-8001™ and the antibody to which either the prior claims or the instant claims are directed.  In addition it is noted that Applicant has remarked that an antibody designated “OKT3” is described by Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11);3 while this may be the case, Applicant is duly reminded that M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications such as Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11). “Essential material” is defined as “that which is necessary to (1) describe the claimed invention, (2) provide an enabling disclosure of the claimed invention, or (3) describe the best mode (35 U.S.C. 112)”.  The identity of the antibody referred to as “Orthoclone OKT3” by the claims is essential information because the claims are drawn to a method comprising administering this particular antibody to a subject and accordingly a disclosure making the identity of the antibody is necessary to both describe and enable the use of claimed invention.  Nevertheless, it is also noted that the specification does not describe the claimed antibody as being that which is described by Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11); so there is no nexus between the disclosure by Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11) and the description of an antibody designated “OKT3” or “Orthoclone OKT3” by this application.4 
(c)	Claims 13 and 21 recite “muromonab-CD3” in parentheses.  How is the recitation supposed to limit the claimed subject matter, if at all?  Is the recitation merely parenthetical or perhaps exemplary?  Is “muromonab-CD3” another designation used to refer to “Orthoclone OKT3”?  Is “muromonab-CD3” a generic version of a commercial product having the designation “Orthoclone OKT3”?  It is unclear. 
(d)	According to claim 13 the method comprises administering to a subject “an immunosuppressive effective amount of” the agent (i.e., “Orthoclone OKT3”), but to what extent must “immunosuppression” be achieved or brought about by the amount of the agent that is administered to a subject in the course of practicing the claimed invention, if that amount is to be regarded as an “effective” amount?  It is unclear.  According to the preamble the claimed invention is intended for use in promoting transplant tolerance, but claim 13 does not recite an active step by which a tissue or organ is transplanted into the subject.  It is only according to dependent claims that a tissue or organ is transplanted into the subject, either concurrently, before, or after the administration of a T cell genetically modified cell to express a CAR, which according to claim 13 is administered to the subject following the administration of the agent.  Therefore it stands to reason that the method according to claim 13 may not promote transplant tolerance (because a tissue or organ has not been transplanted into the subject at the time the invention is practiced by administering to the subject the “immunosuppressive effective amount of” the agent); thus, it cannot be concluded that the amount that is administered or that the level of immunosuppression that must be achieved by the administration thereof is an amount that is sufficient to promote transplant tolerance.  So then what effect or what level of immunosuppression is it that must be caused by the administration to the subject of “an immunosuppressive effective amount of” the agent?  Here Applicant is again reminded that the metes and bounds of the subject matter that Applicant regards as the invention cannot be ascertained, where the claims recite the phrase “effective amount”, yet fail to state the function that is necessarily achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).5  
(e)	Claim 13 recites, “thereby promoting transplant tolerance in the subject”.  It is understood that “transplant tolerance” is a phenomenon that may only occur in a subject into whom a tissue or organ has been transplanted and yet claim 13 does not recite an active step by which a tissue or organ is transplanted into the subject.  How then is it that the method according to claim 13 is effective to promote transplant tolerance in the subject?  It is unclear.  What subject matter is it that is regarded as the invention?  How is it possible to promote tolerance to a transplanted tissue or organ in a subject into whom no transplantation of a tissue or organ has been made?
(f)	Claim 13 recites the subject is “in need thereof” but it is unclear of what the subject must be in need or why the subject should be regarded as being in need, particularly since the claimed invention does not comprise an active step by which a tissue or organ is transplanted into the subject.  Why should a subject ever be regarded as being in need of a treatment that is intended for use in promoting transplant tolerance, if the subject has not received or is not expected to receive a transplanted tissue or organ?  It is unclear.  What subject matter is it that is regarded as the invention?  
(g)	Claim 14 recites, “wherein the tolerance is transplant tolerance to a transplanted tissue or organ”.  This recitation renders the claim indefinite because according to the preceding claim the method is intended for use in promoting transplant tolerance and if not tolerance to a transplanted “tissue or organ” then what?  Is there any other material that might be transplanted into the subject?  Since it would seem not,6 it is not clear if or how claim 14 is intended to further limit the subject matter of the preceding claim.
(h)	Claim 16 recites, “wherein the T cell is administered at the same time as the tissue or organ is transplanted into the subject” and yet the preceding claim does not recite transplanting a tissue or organ into the subject.  It is unclear what subject matter is regarded as the invention.  Has an essential step, namely the step of transplanting a tissue or organ into the subject been omitted? 
(i)	Claim 17 recites, “wherein the T cell is administered before the tissue or organ is transplanted into the subject” and yet the preceding claim does not recite transplanting a tissue or organ into the subject.  It is unclear what subject matter is regarded as the invention.  Has an essential step, namely the step of transplanting a tissue or organ into the subject been omitted? 
(j)	Claim 17 recites, “wherein the T cell is administered after the tissue or organ is transplanted into the subject” and yet the preceding claim does not recite transplanting a tissue or organ into the subject.  It is unclear what subject matter is regarded as the invention.  Has an essential step, namely the step of transplanting a tissue or organ into the subject been omitted? 
(k)	Claim 20 recites, “wherein B cell aplasia is sustained for 18 months following the administration of the T cell”, which according to claim 13 is administered after the agent (i.e., “Orthoclone OKT3”).  This recitation renders the claim indefinite because it is not evident that the method according to claim 13 necessarily causes B cell aplasia.  The T cell expresses a CAR comprising an antigen binding domain that targets a B cell surface marker, but the claim does not recite the killing of targeted B cells.  Moreover although the method is intended for promoting transplant tolerance, it is not evident that the tolerance is achieved by the selective killing of targeted B cells expressing the B cell surface marker recognized by the antigen binding domain of the CAR expressed by the T cell administered to the subject.  Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Must the invention according to claim 13 cause B cell aplasia in the subject, which according to claim 20 is sustained for a period of 18 months following the administration of the T cell to the subject?  What is the subject matter that is regarded as the invention?
(l)	Claim 21 recites the method comprises the step of “administering […] an agent […] to the subject prior to administering to the subject an effective amount of a T cell […]”.  It is not clear how the claims are to be construed because it is not clear if the subject matter that is regarded as the invention is a method that comprises an active step by which the effective amount of a T cell is administered to the subject or if it is a method that comprises only the recited step of administering the agent to the subject.  What is the process that is regarded as the invention?  Is it a process that comprises both the step of administering the agent and the step of administering the T cell or is it a process that comprises only the administering of the agent?
(m)	According to claim 21 the method comprises administering to a subject “an immunosuppressive effective amount of” the agent (i.e., “Orthoclone OKT3”), but to what extent must “immunosuppression” be achieved or brought about by the amount of the agent that is administered to a subject in the course of practicing the claimed invention, if that amount is to be regarded as an “effective” amount?  It is unclear.  According to the preamble the claimed invention is intended for use in treating graft versus host disease (GVHD), but claim 13 does not recite an active step by which a tissue or organ is engrafted into the subject.  It is only according to dependent claims that a tissue or organ is transplanted into the subject, either concurrently, before, or after the administration of a T cell genetically modified cell to express a CAR, which according to claim 21 is administered to the subject following the administration of the agent.  Therefore it stands to reason that the method according to claim 21 may not promote GVHD (because a tissue or organ has not been engrafted into the subject, so as to possibly cause the onset or development of GVHD in the subject, at the time the invention is practiced by administering to the subject the “immunosuppressive effective amount of” the agent); thus, it cannot be concluded that the amount that is administered or that the level of immunosuppression that must be achieved by the administration thereof is an amount that is sufficient to treat GVHD in the subject.  So then what effect or what level of immunosuppression is it that must be caused by the administration to the subject of “an immunosuppressive effective amount of” the agent?  Here Applicant is again reminded that the metes and bounds of the subject matter that Applicant regards as the invention cannot be ascertained, where the claims recite the phrase “effective amount”, yet fail to state the function that is necessarily achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).7  
(n)	Claim 21 recites, “thereby reducing the frequency or severity of at least one sign or symptom of GVHD in the subject”.  It is understood that “GVHD” is a pathological condition that may only occur in a subject into whom a tissue or organ has been engrafted or transplanted and yet claim 21 does not recite an active step by which a tissue or organ is engrafted or transplanted into the subject.  How then is it that the method according to claim 21 is effective to treat GVHD in the subject?  It is unclear.  What subject matter is it that is regarded as the invention?  How is it possible to treat GVHD in a subject if no engraftment or transplantation of a tissue or organ into the subject has been made?
(o)	Claim 21 recites in lines 1 and 2 the subject is “in need thereof” but it is unclear of what the subject must be in need or why the subject should be regarded as being in need, particularly since the claimed invention does not comprise an active step by which a tissue or organ is engrafted or transplanted into the subject, so as to possibly cause the onset or development of GVHD in the subject.  Why should a subject ever be regarded as being in need of a treatment with the agent (i.e., “Orthoclone OKT3”), which is intended for use in treating GVHD, if the subject has not received or is not expected to receive an engrafted or transplanted tissue or organ?  It is unclear.  What subject matter is it that is regarded as the invention?
(p)	  Claim 21 recites in line 7 the subject is “in need thereof” but it is unclear of what the subject must be in need or why the subject should be regarded as being in need, particularly since the claimed invention does not comprise an active step by which a tissue or organ is engrafted or transplanted into the subject, so as to possibly cause the onset or development of GVHD in the subject.  Why should a subject ever be regarded as being in need of a treatment with a T cell according to claim 21, which is intended for use in treating GVHD, if the subject has not received or is not expected to receive an engrafted or transplanted tissue or organ?  It is unclear.  What subject matter is it that is regarded as the invention?
(q)	Each of claims 23, 24, and 25, which depend from claim 16, recite the limitation “the tissue or organ”.  Yet claim 16 does not refer to a tissue or organ.  It is therefore unclear to which tissue or organ claims 23, 24, and 25 refer.
(r)	Claim 23 recites, “wherein the T cell is administered at the same time as the tissue or organ is transplanted into the subject” and yet the preceding claim does not recite transplanting a tissue or organ into the subject.  It is unclear what subject matter is regarded as the invention.  Has an essential step, namely the step of transplanting a tissue or organ into the subject been omitted? 
(s)	Claim 24 recites, “wherein the T cell is administered before the tissue or organ is transplanted into the subject” and yet the preceding claim does not recite transplanting a tissue or organ into the subject.  It is unclear what subject matter is regarded as the invention.  Has an essential step, namely the step of transplanting a tissue or organ into the subject been omitted? 
(t)	Claim 25 recites, “wherein the T cell is administered after the tissue or organ is transplanted into the subject” and yet the preceding claim does not recite transplanting a tissue or organ into the subject.  It is unclear what subject matter is regarded as the invention.  Has an essential step, namely the step of transplanting a tissue or organ into the subject been omitted? 
(u)	Claim 27 recites, “wherein B cell aplasia is sustained for 18 months following the administration of the T cell”, which according to claim 21 is administered after the agent (i.e., “Orthoclone OKT3”).  This recitation renders the claim indefinite because it is not evident that the method according to claim 21 necessarily causes B cell aplasia.  The T cell expresses a CAR comprising an antigen binding domain that targets a B cell surface marker, but the claim does not recite the killing of targeted B cells.  Moreover although the method is intended for treating GVHD in a subject, it is not evident that desired therapeutic effect is achieved by the selective killing of targeted B cells expressing the B cell surface marker recognized by the antigen binding domain of the CAR expressed by the T cell administered to the subject.  Here Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.  Must the invention according to claim 21 cause B cell aplasia in the subject, which according to claim 27 is sustained for a period of 18 months following the administration of the T cell to the subject?  What is the subject matter that is regarded as the invention?
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph.
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a recent decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. 112(b)]requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112, second paragraph, M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112, second paragraph, M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112, second paragraph, M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention8.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

11.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

12.	Claims 13-18, 20-25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Beginning at page 8 of the amendment filed May 12, 2022 Applicant has traversed the grounds of rejection set forth in the previous Office action mailed August 4, 2021.  To the extent that Applicant’s arguments seem relevant to the examination of the instant claims, those arguments have been given careful consideration but for the reasons that follow it is submitted that the claims are unpatentable.
This is a “new matter” rejection.
Claims 13-27 were added by the amendment filed June 8, 2018.  At page of the amendment Applicant has remarked that no new matter has been introduced by way of the newly added claims and indicates that support for the language of the claims is found throughout the specification as originally filed. 
The claims, as presently amended, are herein drawn to a method of promoting transplant tolerance or treating graft versus host disease (GVHD) in a subject, the method comprising administering to a subject an effective amount of “Orthoclone OKT3” prior to administering to the subject an effective amount of a T cell genetically modified to express a CAR wherein the CAR comprises an antigen binding domain, a costimulatory signaling region, and a CD3 zeta signaling domain, wherein the antigen binding domain targets a B cell surface marker, thereby promoting transplant tolerance or reducing the frequency or severity of at least one sign or symptom of GVHD in the subject.9
	There are only two disclosures that appear to be particularly pertinent to the claimed invention.  The first is the disclosure at page 26, lines 1-7, which reads as follows:  

In one embodiment, the CAR T cells of the invention are administered in conjunction with an immunosuppressant agent.  Any immunosuppressant agent known in the art may be used. For example, the immunosuppressant agent may be Cyclosporine, Azathioprine, Rapamycin, Mycophenolate mofetil, Mycophenolic acid, Prednisone, Sirolimus, Basiliximab, or Daclizumab, or any combination thereof.  Additional specific immunosuppressants that may be used include, but are not limited to, ORTHOCLONE OKT™ 3 (muromonab-CD3) […].

The second is the disclosure found in lines 19-23 at page 29 of the specification and reads, “[in] a further embodiment, the cell compositions of the present invention are administered to a patient in conjunction with (e.g., before, simultaneously or following) bone marrow transplantation, T cell ablative therapy using either chemotherapy agents such as, fludarabine, external-beam radiation therapy (XRT), cyclophosphamide, or antibodies such as OKT3 or CAMPATH.”  These disclosures however do not describe the claimed invention, which does not comprise administering to a patient (subject) the agent (i.e., “Orthoclone OKT3”) and a disclosed cell composition of the invention in conjunction with bone marrow (or another tissue or organ) transplantation or engraftment.  To be clear, the claims are drawn to a method comprising only the active steps of administering to a subject an effective amount of “Orthoclone OKT3” and then administering to the subject a T cell genetically modified to express a CAR; the claims do not recite a step by which either the agent or the T cell is administered to the subject in conjunction with a bone marrow (or any other tissue or organ) transplantation or engraftment.  Thus, it is submitted that the language of the instant claims is not adequately supported by the only pertinent disclosures in lines 1-7 at page 26 and lines 19-23 at page 29 of the specification, even though the disclosures refer to the administration of “OKT3” or presumably “Orthoclone OKT3” to a patient.10
	In fact, it only stands to reason that the claims, which do not recite an active step by which any tissue or organ transplantation or engraftment into the subject is made, where the claims are drawn to methods intended for use in promoting transplant tolerance or treating graft versus host disease (GVHD), have introduced new concepts that are not adequately embraced by the originally filed application.  This is because it is not possible to promote transplant tolerance in the absence of a transplant and because it not possible to treat GVHD in the absence of the disease (which cannot occur in the absence of a transplant or graft).
Therefore, in summary, since there is no other disclosure referring to “Orthoclone OKT3” or the co-administration of “Orthoclone OKT3” to a subject or patient either alone or in combination with a T cell genetically modified to express a CAR, it would seem the newly added claims have introduced new subject matter that is not adequately embraced by the originally filed application, thereby violating the written description requirement set forth under 35 U.S.C. § 112, first paragraph.  

13.	Claims 13-18, 20-25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Beginning at page 9 of the amendment filed May 12, 2022 Applicant has traversed the grounds of rejection set forth in the previous Office action mailed August 4, 2021.  To the extent that Applicant’s arguments seem relevant to the examination of the instant claims, those arguments have been given careful consideration but for the reasons that follow it is submitted that the claims are unpatentable.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention. 
To begin, as explained in the rejections above, the claims, as presently amended, are indefinite because it is unclear if the invention is a process comprising only the active step of administering to the subject the agent (i.e., “Orthoclone OKT3”) or if it is a process comprising both the active step of administering the agent and the active step of administering the T cell.  Regardless of the interpretation, it is submitted that the invention is not adequately described by the specification with the requisite clarity and particularity to reasonably convey Applicant’s possession thereof as of the filing date of this application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.  To be clear, if the claims are construed as being drawn to a method comprising administering to a subject an effective amount of “Orthoclone OKT3” prior to administering to the subject an effective amount of a T cell genetically modified to express a CAR comprising an antigen binding domain that targets a B cell surface marker, a costimulatory signaling region, and a CD3 zeta signaling domain, thereby promoting tolerance or reducing the frequency or severity of at least one sign or symptom of GVHD in the subject, it is submitted that this method is not described by the specification11 and therefore it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.  If, on the other hand, the claims are construed as being drawn to a method comprising administering to a subject an effective amount of OKT3 and then administering to the subject an effective amount of a T cell genetically modified to express a CAR wherein the CAR comprising an antigen binding domain that targets a B cell surface marker, a costimulatory signaling region, and a CD3 zeta signaling domain, thereby promoting tolerance or reducing the frequency or severity of at least one sign or symptom of GVHD in the subject, this method is not described by the specification12 and therefore it is submitted that the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of this application.
Notably at page 10 of the amendment filed May 12, 2022 Applicant has contended that “one of ordinary skill in the art would recognize in the original disclosure a description of the invention defined by the claims”.  In response, as explained above, the Federal Circuit has indicated that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement.  Moreover, even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described.  In this instance the claims are drawn to a method intended for use in promoting transplant tolerance or treating graft versus host disease in a subject, albeit in the absence of transplanted or engrafted tissue, comprising administering to the subject “Orthoclone OKT3” and “a T cell genetically modified to express a CAR” but certainly the description of the CAR (and the T cell expressing the CAR) is not adequate to permit one skilled in the art to immediately envisage, recognize, or distinguish at least a substantial number of the CARs (and the T cells expressing the CARs) that are suitably and effectively used in practicing the claimed invention as intended.  In fact it is not even evident how or why the T cell “depletes B cells”, as in accordance with claims 15 and 22.  Yes, the CAR comprises an antigen binding domain that targets a B cell surface marker, but the T cell is not necessarily a cytotoxic T lymphocyte and may not be capable of killing any cell, much less B cells in general.  In fact, there are so many more reasons why the specification would not reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement, but in brief it would seem that the CAR or the T cell expressing the CAR is described by function alone.  The description of a material by function alone is insufficient to satisfy the written description requirement.13  This is in part because finding the material that has the requisite function of the CAR or the T cell expressing the CAR, which is suitably and effectively used in practicing the claimed invention as intended, would be left to subsequent inventors.  In effect, then, the claims merely serve to bid one skilled in the art to complete the inventive process by discovering or developing CARs and T cells expressing CARs for use in practicing the claimed invention.14
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
It cannot be predicted whether any given T cell expressing any given CAR comprising an antigen binding domain that targets a B cell surface marker, even if also having the other features recited by the claims, is a T cell that is suitably and effectively used in practicing the claimed invention to achieve the claimed objective.  The identity of a T cell and the CAR that is expressed by the T cell, which is suitably and effectively used in practicing the claimed invention to achieve the claimed objective, can only be determined by empirical testing.15
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
 Furthermore, Applicant is reminded that “[patents] are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010). 
At best, given the instant disclosure of the claimed invention, it might only seem obvious to try to find or develop a CAR and T cell expressing the CAR, which is effectively used in practicing the claimed invention as intended, but “while the description requirement does not demand any particular form of disclosure, or that the specification recite the claimed invention in haec verba, a description that merely renders the invention obvious does not satisfy the requirement.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010) (en banc) (citations omitted).
In this case, since the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.  In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.  Lastly, since the claims are not necessarily limited to known materials having the functional properties of the claimed “T cell genetically modified to express a CAR”, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, although Applicant’s arguments have been given careful consideration, it is submitted that the disclosure describing the subject matter to which the instant claims are drawn fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.

14.	Claims 13-18, 20-25, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	Beginning at page 11 of the amendment filed May 12, 2022 Applicant has traversed the grounds of rejection set forth in the previous Office action mailed August 4, 2021.  To the extent that Applicant’s arguments seem relevant to the examination of the instant claims, those arguments have been given careful consideration but for the reasons that follow it is submitted that the claims are unpatentable.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  
As explained in the above rejections, the claims, as presently amended, are indefinite because it is unclear if the invention is a process comprising only the active step of administering to the subject the agent (i.e., “Orthoclone OKT3”) or if it is a process comprising both the active step of administering the agent and the active step of administering the T cell.  Regardless of the interpretation, it is submitted that the claimed method is not reasonably enabled by the disclosure and that one skilled in the art could not practice the claimed invention as intended to either promote transplant tolerance or treat GVHD in a subject without undue experimentation.  This is in large part because the claimed invention is not described to any extent, much less to an extent that would enable its practice.
Even so, Applicant is duly reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997). 
At page 11 of the amendment filed May 12, 2022 Applicant has argued, “[that] some experimentation may be required is not fatal” but certainly considering the facts as presented here (and particularly in the rejection above) it should be evident that the specification does not reasonably enable the use of the claimed invention since, for example, it fails to teach one to make even one CAR that may be expressed by any given T cell, which may be administered to a subject in the course of practicing the claimed invention, such that the objective as recited by the claims is met.  The amount of experimentation required to practice the claimed invention would certainly be “undue”. 
Turning to another issue, the claimed invention comprises the step of administering to a subject “Orthoclone OKT3”, which according to the disclosure at page 29 (line 23) is an antibody.  Although the identity of this particular antibody cannot be ascertained,16 it is unclear if a cell line that produces an antibody having the exact structural and chemical identity of the particular antibody (i.e., “Orthoclone OKT3”) to which the claims are directed is known and publicly available or can be reproducibly isolated without undue experimentation.  This is in part because different clinics or laboratories may use the same clinical or laboratory designations to define completely distinct cell lines (e.g., hybridomas) and the antibodies produced thereby, which may or may not have the same binding specificity; but even then without access to a cell line producing “Orthoclone OKT3” or to the antibody itself, it would not be possible to practice the claimed invention.  This is simply because it would not be possible to make or acquire the antibody for use in practicing the claimed invention.  Therefore, a suitable deposit for patent purposes is suggested.  Without a publicly available deposit of the above cell line, one of ordinary skill in the art could not be assured of the ability to practice the invention as claimed.  Exact replication of: (1) the claimed cell line; (2) a cell line which produces the chemically and functionally distinct antibody claimed; and/or (3) the claimed antibody's amino acid or nucleic acid sequence is an unpredictable event.  
M.P.E.P. § 2404.01 states to avoid the need for a deposit, biological materials must be known and readily available – neither concept alone suffices.   
In addition it is noted that M.P.E.P. § 2401.01 states:  “The mere reference to a deposit or the biological material itself in any document or publication does not necessarily mean that the deposited biological material is readily available”.  So, even if it were known that Applicant was able to obtain the antibody in question from a given company prior to the filing date of the application that would not establish that upon issuance of a patent on the application that the antibody would continue to be accessible to the public.  
Nevertheless, in accordance with M.P.E.P. § 2404.01, if Applicant can establish that a cell line (e.g., a hybridoma) producing “Orthoclone OKT3” or the antibody itself is known and readily available from a commercial source for public use in practicing the claimed invention, the Office will accept the showing.  
M.P.E.P. § 2404.01 states:  

The Office will accept commercial availability as evidence that a biological material is known and readily available only when the evidence is clear and convincing that the public has access to the material. See the final rule entitled “Deposit of Biological Materials for Patent Purposes,” 54 FR 34864, 34875 (August 22, 1989).

However, it should be noted that M.P.E.P. § 2404.01 also states that, in such instances, Applicant will take the risk that the material may cease to be known and readily available; and such a defect cannot be cured by reissue after the grant of a patent.
In any event, and particularly if the antibody or a cell line (e.g., a hybridoma) producing the antibody is not commercially available, a suitable deposit for patent purposes is suggested, since the deposits would remedy this issue by satisfying the enablement requirements of 35 U.S.C. § 112, first paragraph  (see 37 C.F.R. 1.801-1.809).  
If a deposit has been made under the provisions of the Budapest Treaty, filing of an affidavit or declaration by applicant or assignees or a statement by an attorney of record who has authority and control over the conditions of deposit over his or her signature and registration number stating that the deposit has been accepted by an International Depository Authority under the provisions of the Budapest Treaty, that all restrictions upon public access to the deposits will be irrevocably removed upon the grant of a patent on this application is required.  This requirement is necessary when deposits are made under the provisions of the Budapest Treaty as the Treaty leaves this specific matter to the discretion of each State.
If the deposit has not been made under the Budapest treaty, then an affidavit or declaration by Applicant or someone associated with the patent owner who is in a position to make such assurances, or a statement by an attorney of record over his or her signature must be made, stating that the deposit has been made at an acceptable depository and that the criteria set forth under 37 CFR §§ 1.801-1.809 have been met.
If the original deposit is made after the effective filing date of an application for patent, the applicant should promptly submit a verified statement from a person in a position to corroborate the fact, and should state, that the biological material which is deposited is a biological material specifically identified in the application as filed, except if the person is an attorney or agent registered to practice before the Office, in which the case the statement need not be verified. See MPEP 1.804(b).
Furthermore, as it does not already do so, the specification should be amended to provide requisite information regarding such deposits (i.e., specific reference to the deposited material by the name of the depository and its accession number, which further provides the depository's address and the date the deposit was made).  See 37 CFR § 1.809 (d). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Claim Rejections - 35 USC § 102
15.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

16.	Claims 13-18, 20-25, and 27 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application No. 20180258391-A1.
The applied reference has a common inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
The claims are herein drawn to a method comprising administering to a subject an amount of “Orthoclone OKT3”.  This is because the only active step that is explicitly recited by the claims is the step of administering to a subject an effective amount of “Orthoclone OKT3”.  Although the claims recite the subject is a subject “in need thereof”, it is not evident when or why a subject should be regarded as being in need, so this recitation has not been given weight.  The claims further recite that the effective amount of “Orthoclone OKT3” is administered prior to administering to the subject a T cell genetically modified to express a CAR and that the T cell is administered to the subject at the same time as, before, or after a tissue or organ is transplanted into the subject; still the claims do not recite the active step of administering to the subject a T cell and therefore the claims are herein construed as being drawn to a method comprising administering to a subject an amount of “Orthoclone OKT3”.  Furthermore, although the claims recite the methods are intended for use in promoting transplant tolerance or treating graft versus host disease (GVHD) by reducing the frequency or severity of at least one sign or symptom of the disease in the subject, because the claims do not explicitly recite a step by which a tissue or organ is transplanted or engrafted into the subject, it is evident that the objectives, as recited by the preambles of the claims, cannot be met.  It is not possible to promote transplant tolerance in the absence of a transplanted tissue or organ; and it is not possible to treat GVHD in a subject who has not received a transplant or engraftment.  Accordingly the recitations of intended use by the preambles of claims 13 and 21, in particular, have not been given weight.     
U.S. Patent Application No. 20180258391-A1 (June et al.) teaches a method comprising administering to a human subject “OKT3”; see entire document (e.g., paragraph [0227]; and claims 2 and 8).
June et al. does not refer to “OKT3” as “Orthoclone OKT3”, but absent a showing of any difference it is submitted that these agents are the same.  This is reasonable since both June et al. and the instant disclosure refer to “OKT3” or “Orthoclone OKT3” as being an immunosuppressant or a lymphodepleting agent used to cause T cell ablation. 
Notably claims 13 and 21 actually recite the administration of “an immunosuppressive effective amount of Orthoclone OKT3”.  June et al. does not expressly teach the amount of OKT3 administered to a subject is “an immunosuppressive effective amount”, but June et al. does refer to OKT3 as a “lymphodepleting agent” (claim 8) and the treatment using OKT3 as “T cell ablative therapy” (paragraphs [0182] and [0227]); and therefore it would seem that the treatment is necessarily “immunosuppressive” since the administration of OKT3 causes a lymphodepleting T cell ablation. 
Then, although the claims do not require any step be taken other than the administration of “Orthoclone OKT3” to the subject, the claims recite the administration is made prior to administering to the subject a T cell genetically modified to express a CAR comprising an antigen binding domain that targets a B cell surface marker.  It is therefore noteworthy that June et al. teaches the administration of OKT3 to a subject in conjunction with a T cell comprising a nucleic acid sequence that encodes a chimeric antigen receptor (CAR), wherein the CAR comprises a CD19 antigen binding domain, a transmembrane domain, a co-stimulatory signaling region and a CD3 zeta signaling domain, as well as in further conjunction with bone marrow or stem cell transplantation (see, e.g., paragraphs [0182] and [0227]).  Moreover June et al. teaches OKT3 is administered to the subject before the administration of the T cell to the subject (see, e.g., claims 2 and 8).  In addition, with relevance to claims 20 and 27, although not included in the listing of rejected claims, June et al. teaches that T cell may be administered to the subject following B cell ablative therapy (see, e.g., paragraph [0182]).
Then, with particular regard to claim 13 and dependent claims, which are intended for use in promoting transplant tolerance, it is aptly noted that June et al. discloses that in light of the observation of a relatively prolonged persistence of the CART19 cells expressing the CAR in the blood and bone marrow of the patient, it is likely that the CART19-cell-mediated elimination of normal B cells facilitated the induction of immunologic tolerance to the CAR (since the CART19 cells that express the single-chain Fv antibody fragment containing murine sequences were not rejected) (paragraph [0347]).  This disclosure seems to indicate that the method disclosed and claimed by the prior art is a method that “promotes transplant tolerance” of the CAR and the genetically engineered CART19 cells expressing the CAR, which are “transplanted” into the subject upon administration to the subject.  Even so, Applicant is duly reminded that the recitation of intended use need not be given weight in comparing the claimed subject matter with that of the prior art.17  In this instance, and especially given the fact that the preamble merely indicates the purpose or intended use of the invention, it is submitted that the claims are properly construed as being drawn to a method comprising the step of administering to a subject an amount of OKT3 and any disclosure of a method by the prior art comprising this same step is a disclosure that anticipates the claimed invention.  Furthermore, as noted above, because the claims do not recite an active step by which a tissue or organ (or cell) is transplanted or engrafted into the subject, it is evident that the purpose, as recited by the preamble of claim 13, cannot actually be met – again it is not possible to promote tolerance of a transplant in the absence of a transplant. 
With particular regard to claim 21 and dependent claims, which are intended for use in treating graft versus host disease (GVHD) in the subject, since it appears that the recitation by the preamble merely indicates the purpose or intended use of the invention, it is submitted that the claims are properly construed as being drawn to a method comprising the step of administering to a subject an amount of OKT3 and any disclosure of a method by the prior art comprising this same step is a disclosure that anticipates the claimed invention (i.e., the recitation of intended use is not be given weight in comparing the claimed subject matter with that of the prior art).  Even then, as noted above, because the claims do not recite an active step by which a tissue or organ (or cell) is transplanted or engrafted into the subject, it is evident that the purpose, as recited by the preamble of claim 21, cannot actually be met – again it is not possible to treat GVHD in a subject in the absence of the disease, which only occurs in the presence of a transplanted or engrafted tissue or organ.  Because a tissue or organ has not been transplanted or engrafted into the subject, the subject cannot possibly be afflicted by GVHD.
Finally with regard to claims 14-18, 20, 22-25, and 27, per M.P.E.P. § 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (a) “adapted to” or “adapted for” clauses; (b) “wherein” clauses; and (c) “whereby” clauses.  The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hotter v. Microsoft Coro. 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id.  However, the court noted (quoting Minton v. Nat'l Ass'n of Securities Dealers. Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In this case, it would seem that each of the claims recites “wherein” clauses that qualify non-limiting elements recited by the preceding independent claims.  For example, according to claim 15 the genetically modified cell depletes B cells, but claim 13 recites only the single active step of administering to a subject an amount of OKT3.  Claim 13 does not require the practitioner of the claimed invention to administer to the subject a genetically modified cell that depletes B cells.
Beginning at page 12 of the amendment Applicant has addressed a rejection of the claims over U.S. Patent Application Publication No. 2016/0159907-A1, but in the prior Office action mailed August 4, 2021 claims 13-27 were rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. Patent Application No. 20180258391-A1 (as opposed to U.S. Patent Application Publication No. 2016/0159907-A1).  If presumably Applicant intended to address the rejection set forth in the preceding Office action, to the extent that Applicant’s arguments seem relevant to the examination of the instant claims, those arguments have been given careful consideration but for the reasons indicated above it is submitted that the claims are unpatentable.
  
17.	Claims 13-18, 20-25, and 27 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11).
The claims are herein drawn to a method comprising administering to a subject an amount of “Orthoclone OKT3”.  This is because the only active step that is explicitly recited by the claims is the step of administering to a subject an effective amount of “Orthoclone OKT3”.  Although the claims recite the subject is a subject “in need thereof”, it is not evident when or why a subject should be regarded as being in need, so this recitation has not been given weight.  The claims further recite that the effective amount of “Orthoclone OKT3” is administered prior to administering to the subject a T cell genetically modified to express a CAR and that the T cell is administered to the subject at the same time as, before, or after a tissue or organ is transplanted into the subject; still the claims do not recite the active step of administering to the subject a T cell and therefore the claims are herein construed as being drawn to a method comprising administering to a subject an amount of “Orthoclone OKT3”.  Furthermore, although the claims recite the methods are intended for use in promoting transplant tolerance or treating graft versus host disease (GVHD) by reducing the frequency or severity of at least one sign or symptom of the disease in the subject, because the claims do not explicitly recite a step by which a tissue or organ is transplanted or engrafted into the subject, it is evident that the objectives, as recited by the preambles of the claims, cannot be met.  It is not possible to promote transplant tolerance in the absence of a transplanted tissue or organ; and it is not possible to treat GVHD in a subject who has not received a transplant or engraftment.  Accordingly the recitations of intended use by the preambles of claims 13 and 21, in particular, have not been given weight.     
Goldstein teaches a method comprising administering to a subject an amount of “Orthoclone OKT3”; see entire document (e.g., page 6).  Goldstein teaches “Orthoclone OKT3” is administered in vivo to a subject to effectively block the activity of established killer T cells and that this is the mechanism by which the antibody blocks allograft rejection to promote tolerance of engrafted allogenic tissue (page 6).
Absent a showing of any difference it is submitted that “Orthoclone OKT3”, as described by the prior art, is the same as the agent to which the claims are presently directed (i.e., “Orthoclone OKT3”). 
Notably claims 13 and 21 actually recite the administration of “an immunosuppressive effective amount of Orthoclone OKT3”.  Goldstein does not expressly teach the amount of “Orthoclone OKT3” administered to a subject is “an immunosuppressive effective amount”, but Goldstein does teach the antibody is effectively used to deplete T cells; and therefore it would seem that the treatment is necessarily “immunosuppressive” since the administration of “Orthoclone OKT3” causes T cell ablation. 
Then, with particular regard to claim 13 and dependent claims, which are intended for use in promoting transplant tolerance, and claim 21 and dependent claims, which are intended for use in treating GVHD in a subject, it is noteworthy that Goldstein discloses the antibody blocks allograft rejection to promote tolerance of engrafted allogenic tissue.  This disclosure seems to indicate that administration of the antibody to a subject, as disclosed, both “promotes transplant tolerance” and “treats graft versus host disease (GVHD)”.  Even so, Applicant is duly reminded that the recitation of intended use need not be given weight in comparing the claimed subject matter with that of the prior art.18  In this instance, and especially given the fact that the preamble merely indicates the purpose or intended use of the invention, it is submitted that the claims are properly construed as being drawn to a method comprising the step of administering to a subject an amount of “Orthoclone OKT3” and any disclosure of a method by the prior art comprising this same step is a disclosure that anticipates the claimed invention.  Furthermore, as noted above, because the claims do not recite an active step by which a tissue or organ (or cell) is transplanted or engrafted into the subject, it is evident that the purpose, as recited by the preamble of claim 13 or claim 21, cannot actually be met – again it is not possible to promote tolerance of a transplant in the absence of a transplant.  Similarly it is not possible to treat GVHD in a subject in the absence of the disease, which only occurs in the presence of a transplanted or engrafted tissue or organ.  Because a tissue or organ has not been transplanted or engrafted into the subject, the subject cannot possibly be afflicted by GVHD.
Finally with regard to claims 14-18, 20, 22-25, and 27, per M.P.E.P. § 2111.04, claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.  Examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are: (a) “adapted to” or “adapted for” clauses; (b) “wherein” clauses; and (c) “whereby” clauses.  The determination of whether each of these clauses is a limitation in a claim depends on the specific facts of the case. In Hotter v. Microsoft Coro. 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005), the court held that when a “‘whereby’ clause states a condition that is material to patentability, it cannot be ignored in order to change the substance of the invention.” Id.  However, the court noted (quoting Minton v. Nat'l Ass'n of Securities Dealers. Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a “‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’”  In this case, it would seem that each of the claims recites “wherein” clauses that qualify non-limiting elements recited by the preceding independent claims.  For example, according to claim 15 the genetically modified cell depletes B cells, but claim 13 recites only the single active step of administering to a subject an amount of “Orthoclone OKT3”.  Claim 13 does not require the practitioner of the claimed invention to administer to the subject a genetically modified cell that depletes B cells.
At page 14 of the amendment filed May 12, 2022, Applicant has argued that the amendment has obviated the rejection, as set forth in the preceding Office action, of claims 13-27 as being anticipated by Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11) because the claims, as presently amended, recite the subject is “a human to be administered the T cell genetically modified to express the CAR”.
In response, it would certainly seem given the disclosure by Goldstein that “[numerous] clinical studies have subsequently demonstrated that OKT3 can successfully reverse allograft rejection episodes in patients” (abstract) that Goldstein discloses a method comprising administering to a human subject an amount of “Orthoclone OKT3” and absent a showing of any difference the subject is deemed the same as “a human to be administered the T cell genetically modified to express the CAR”, as recited by claims 13 and 21.  This is again because the claims do not require the T cell be administered to the subject.  Rather, the claims are here construed as being drawn to a method comprising the single step of administering to a human subject an amount of “Orthoclone OKT3”.19  A subject to be administered a T cell is at the time of the administration of the antibody to the subject indistinguishable from a subject to whom the antibody has been administered, as disclosed by the prior art, even if the subject may never receive an administration of a T cell.  

Conclusion
18.	No claim is allowed.

19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Wunderlich et al. (Blood. 2014 Jun 12; 123 (24): e134-e144) teaches OKT3 can be used to prevent xenogeneic GVHD.
Saad et al. (Bone Marrow Transplant. 2017 Sep; 52 (9): 1241-8) reviews the subject of ex vivo T cell depletion to promote tolerance of allogeneic hematopoietic stem cell transplantations; Saad et al. teaches the use of OKT3 to cause T cell depletion of grafts.
Knop et al. (Leukemia. 2007 Aug; 21 (8): 1830-3) teaches the treatment of steroid-resistant acute GVHD with OKT3.
Newly cited, Clatworthy (Am. J. Transplant. 2011 Jul; 11 (7): 1359-67) teaches B cell depletion in conjunction with transplantation. 
Filipovich et al. (Transplantation. 1987 Jul; 44 (1): 62-9) teaches T cell depletion using OKT3 in conjunction with transplantation.
Cheadle et al. (J. Immunol. 2010 Feb 15; 184 (4): 1885-96) teaches CD19-specific CAR-T cells for use in destroying CD19-expressing B cell leukemia cells.

20.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        	




slr
August 25, 2022



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See M.P.E.P. § 714.03.
        
        2 A “biosimilar” is a biological product that is developed to be similar to an already FDA-approved biologic, which is known as the reference product (e.g., Xdivane (nivolumab) is a biosimilar of OPDIVO (nivolumab), which is currently under development). It can be tempting to think of a biosimilar as a “generic” version of the reference product. However, there are many important differences between biosimilars and generic versions of conventional medications (generic drugs). A generic drug is chemically identical to its brand-name counterpart—an exact copy.   A biosimilar is not an exact duplicate of another biologic. There is a degree of natural variability in all biological products; it is not possible to generate a precise copy of a product that comes from living cells.  A biosimilar may have a different structure than the reference product, but the active substances are essentially the same in molecular and biological terms.  See https://www.biosimilarsresourcecenter.org/faq/what-are-biosimilars/. 
        
        3 See page 7 of the amendment filed May 12, 2022.
        
        4 See the disclosures at page 26 and 29.
        5 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        
        6 The specification appears to contemplate only the transplantation of a tissue or an organ into a subject and no other material.
        
        7 See Amgen Inc. v. Hoechst Marion Roussel Inc., 79 USPQ2d 1705 (Fed. Cir. 2006).
        
        8 See M.P.E.P. § 2172 (II).
        9 As noted in the above rejection of the claims as failing to satisfy the requirements set forth under 35 U.S.C. § 112, second paragraph, it is unclear if the invention is a process comprising only the active step of administering to the subject the agent (i.e., “Orthoclone OKT3”) or if it is a process comprising both the active step of administering the agent and the active step of administering the T cell.
        
        10 If the claims are to be construed as being drawn to a method that comprises only the step of administering the agent (i.e., “Orthoclone OKT3”), albeit at a time prior to the administration of a T cell composition (e.g., a T cell genetically modified to express a CAR), for these same reasons, it is submitted that the subject matter claimed is not subject matter that is adequately embraced by the originally filed application.
        11 See the reasons provided in the above “new matter” rejection why the only pertinent disclosure found in the specification is not adequately descriptive of the claimed invention to provide sufficient written support for the language of the claims.
        
        12 See the reasons provided in the above “new matter” rejection why the only pertinent disclosure found in the specification is not adequately descriptive of the claimed invention to provide sufficient written support for the language of the claims.
        13 “[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  In this instance, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the CARs and the T cells expressing the CARs that are suitably and effectively used in practicing the claimed invention to achieve the claimed objective.  A description of what a material does, or must do, rather than of what it is, does not suffice to describe the claimed invention.  
        
        14 A “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
        
        15 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        16 Notably Applicant has remarked that “OKT3” (as opposed to “Orthoclone OKT3”) is an antibody produced by a hybridoma having ATCC accession number CRL-8001™ (page 7 of the amendment filed May 12, 2022), but the specification does not disclose the antibody produced by this hybridoma or disclose a nexus between it and the antibody to which the instant claims are directed.  In addition it is noted that Applicant has remarked that an antibody designated “OKT3” is described by Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11); while this may be the case, Applicant is duly reminded that M.P.E.P. § 608.01(p) does not provide for the incorporation by reference of essential material by reference to non-patent publications such as Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11). “Essential material” is defined as “that which is necessary to (1) describe the claimed invention, (2) provide an enabling disclosure of the claimed invention, or (3) describe the best mode (35 U.S.C. 112)”.  The identity of the antibody referred to as “Orthoclone OKT3” by the claims is essential information because the claims are drawn to a method comprising administering this particular antibody to a subject and accordingly a disclosure making the identity of the antibody is necessary to both describe and enable the use of claimed invention.  Nevertheless, it is also noted that the specification does not describe the claimed antibody as being that which is described by Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11); so there is no nexus between the disclosure by Goldstein (Nephron. 1987; 46 (Suppl. 1): 5-11) and the description of the antibody by this application. 
        17 M.P.E.P. § 2111.02. states:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  
        18 M.P.E.P. § 2111.02. states:  If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).  
        19 The reasons why have been addressed in detail herein, as well as in the preceding rejections.